Dismissed and Memorandum Opinion filed November 13, 2012.




                                          In The


                      Fourteenth Court of Appeals

                                  NO. 14-12-00400-CV




                ROY MATA AND GILBERT E. GARCIA, Appellants


                                            V.


 WELLS FARGO BANK, NA SUCCESSOR BY MERGER TO WELLS FARGO
     BANK SOUTHWEST, NA F/K/A WACHOVIA MORTGAGE FSB F/K/A
                 WORLD SAVINGS BANK, Appellee


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                         Trial Court Cause No. 1008365


                         MEMORANDUM OPINION

       This appeal is from a summary judgment signed April 12, 2012. Appellants filed a
timely motion for new trial. The record in this appeal was due August 10, 2012. See Tex.
R. App. P. 35.1(a). A partial clerk’s record relating to appellants’ claims of indigence was
filed July 9, 2012, but a complete clerk’s record has not been filed because the clerk
responsible for preparing the record informed the court that appellants did not make
arrangements to pay for the record. Appellants’ appeal from the order sustaining the
contest to their claim of indigence was dismissed as untimely on August 28, 2012.
Accordingly, appellants are not entitled to proceed without the advance payment of costs
in this appeal. See Tex. R. App. P. 20.1(k).

       On August 28, 2012, this court ordered appellants to pay for preparation of the
complete clerk’s record containing the documents listed in Texas Rule of Appellate
Procedure 34.5(a), and provide proof of payment for the complete clerk’s record. In
addition, the court ordered appellants to pay the appellate filing fee in the amount of
$175.00. See Tex. R. App. P. 5. The order notified appellants of the court’s intention to
dismiss the appeal unless appellants complied with the order. See Tex. R. App. P. 42.3(c).
Appellants have not paid the appellate filing fee, provided this court with proof of
payment for the record, or responded to this court’s order.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                               2